Exhibit 10.1

 

TERMINATION AGREEMENT

 



This TERMINATION AGREEMENT is executed into on March 14th, 2013 in the city of
Salvador – BA - Brazil by and between LAKELAND BRASIL S.A., private corporation
established at Rua do Luxemburgo, 260, Quadra O – Lotes 82/83, in the city of
Salvador, state of Bahia, Brazil, registered before Brazilian Federal Revenue
under n. 04.011.170/0001-22 (“Company” or “Party”), LAKELAND INDUSTRIES, Inc.,
private corporation established at 701-7 Koehler Avenue, Ronkonkoma, N.Y. 11779,
USA, registered before U.S. Federal Revenue under n. 13-3115216 (“Parent
Company” or “Party”) and Lakeland Brasil S.A. current Director and Signing
Officer MIGUEL ANTONIO DOS GUIMARÃES BASTOS, Brazilian citizen, married,
registered before Brazilian Federal Revenue under n. 125.891.957-53, resident in
the city of Lauro de Freitas, state of Bahia, Brazil, at Condomínio Parque
Encontro das Águas, Quadra I, Lote 39, Portão, Postal Code 42700-000 (“Officer”
or “Party”).

 

WHEREAS the Officer has been elected as Director of the Company for the period
of two years as of the Shareholders Meeting occurred in the 4th day of June,
2012;

 

WHEREAS Brazilian Federal Law n. 6.404/1976, on its article 143, caput, states
that any corporate company established under Brazilian law can dismiss its
officers at any time and even without any specific justification (ad nutum);

 

WHEREAS the Officer and the Company have agreed about the termination of the
Management Agreement between the Parties, executed in March 22th, 2011;

 

NOW, THEREFORE, in consideration of the mutual covenants exchanged herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged by both, the Parties agree as follow:

 

 

 

1. DATE OF TERMINATION

 

1.1. The Parties agree that the Officer will leave his current employment at and
as a director of the Company at the end of the term of 120 (one hundred and
twenty) days, counted from the date of signature of this Agreement.

 

1.1.1. Without prejudice of any financial compensation provided for herein and
without the need of any formal or advance notice in writing or any other form,
the Company will have the option of terminating its relationship with the
Officer at any point within the above-mentioned term.

 

1.2. At the end of the term established in the preceding item or whenever the
termination becomes effective in accordance with item 1.1.1, the relationship
between the Parties will be considered terminated for all the purposes and
effects provided for by Brazilian laws, and the Officer will cease to have any
power to act on behalf of, sign for or represent the Company for any purpose.

 

1.3. Actual termination will be automatically triggered pursuant to item 1.1.1
in the case of the appointment by the Company of a replacement officer as the
Company signing officer during the term mentioned above.

 

 

 

  Page 2 of 5



 

2. TERMS OF SEVERANCE PAYMENTS

 

2.1. As a result of this Agreement, the Company will make 6 (six) monthly
payments, equal to the Officer’s current compensation (R$ 44,642.90 - forty four
thousand six hundred forty two Brazilian Reals and ninety cents per month).

 

2.2. These payments will be initiated upon the Officer’s actual termination, in
the terms of item 1 above. Until that date, the Officer will be compensated
pursuant to his current contract with the Company.

 

2.3. Furthermore, the Company will pay to the Officer a commission of 3% (three
per cent) of its net sales, commencing upon the completion of the six monthly
payments provided for in item 2.1 herein, up to a cap of R$832,142.60 (eight
hundred and thirty two thousand one hundred and forty two Brazilian Reals and
sixty cents).

 

2.4. The Parties agree that such payments pursuant to items 2.1 and 2.3 herein
should not exceed R$1.100.000,00 (one million and one hundred thousand Brazilian
Reals) in the aggregate and correspond to the usual severance payment from the
Company to its senior executives and the amounts are defined as consideration
for the termination of the original contract.

 

2.5. In any case, the Parties confirm that the payment provided in this clause
are not due to employment relationship between the Parties, but correspond to
the adequate compensation for the termination of the original contract.

 

2.5.1. However, if for any reason any court or government authority establishes
that there is an employment relationship between the Parties and that any
payment, including but not limited to severance or termination compensation, the
Parties agree that the amounts payable under this Agreement correspond to the
full amount to be paid to the Officer. Without prejudice to the payments in
accordance with this Agreement, the Officer hereby waives and grants the Company
a general release of any other amount that could possibly be considered as owed
to the Officer under labor laws or any other laws or contracts, so that the only
amounts to be received by the Officer are the ones provided for herein. The
Officer also agrees to take any action, sign any documents or make any
declarations, including before any court or government authority, as may be
needed to make this provision fully effective.

 

2.6. All the payments under this Agreement will be made by depositing the
amounts in the checking account maintained by Laciba Consultoria Empresarial
Ltda., tax ID number 42.001.016/0001-69 at Banco Itau, Branch 6398, account
number 02005-2, or other banking account as may be specified in writing by the
Office, and the respective proof of deposit will be considered for all legal
purposes as a receipt.

 

2.7. Any applicable withholding tax on the severance payments described above
will be accordingly deducted as provided for by the law.

 



 

3. DEFAULT

 

3.1. In case of default in any of the payments defined in this Agreement or in
case no new signing officer is named by the shareholders or the Company by the
end of the 120 (one hundred and twenty) days term provided for in item 1 of this
Agreement, the Officer will be entitled to receive R$1.100.000,00 (one million
and one hundred thousand Brazilian Reals), less a deduction for any payments
made pursuant to item 2.1 and 2.3 above, immediately after the default or the
end of the deadline.

 

 

  Page 3 of 5



 

3.1.1. For avoidance of doubt, the Parties define that the Company will be in
compliance with this provision if it files with the competent Board of Trade
(Junta Comercial) within the aforementioned term the corporate resolution or
minutes appointing the new signing officer, regardless of the time it may take
for such appointment to be registered by the Board of Trade or any other
government authorities or reflected in the Company’s records at such government
offices.

 

3.1.2. If it becomes due, the payment provided for in item 3.1 will replace any
other payment owed the Officer under this Agreement and will become the only
amount to the paid to the Officer by the Company for all purposes.

 

3.2. The provision contained in item 3.1 also applies in the case of (a)
takeover or (b) change in control of the Company.

 

3.3. In case no new signing officer is named during the above-mentioned term,
the Officer will still be automatically released from all his obligations as
signing officer and director of the Company at the end of such term, even though
the Company may have no named signing officer and regardless of any consequences
of such situation.

 

3.3.1. In the situation described in this item 3.3, the Officer will be entitled
to take appropriate actions to have his termination registered by all competent
government authorities, including but not limited to the Board of Trade and tax
authorities.

 

 



4. MUTUAL RELEASE

 

4.1. The Parties, for themselves and on behalf of their respective officers,
directors and shareholders, hereby release and forever discharge each other from
all past, present and future claims, demands, obligations, and causes of action
of any nature whatsoever after the payments described on item 2, and declare
that no other values or rights related to this Agreement, to the Management
Agreement executed in March 22th, 2011 or to the employment contract shall be
claimed in Court or by any other means.

 



 

5. NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

 

5.1. The Officer’s existing non-competition, non-solicitation and
confidentiality agreements with the Company, as provided for in clauses 6.1, 6.2
and 6.3 of the Management Agreement, will be extended to any other company where
the Officer may act directly or indirectly as a director, signing officer,
shareholder, owner or representative and shall survive the termination of the
Management Agreement.

 

5.2. The existing non-competition, non-solicitation and confidentiality
agreements will also be extended to any other entities where the Officer or any
member of his family may separately or jointly have directly or indirectly any
controlling interest.

 



 

  Page 4 of 5

 

 

 

5.3. The Officer will take any appropriate or necessary actions or measures to
immediately and effectively ensure compliance with this provision and will
promptly indemnify the Company for any losses, including but not limited to lost
profits that the Company may incur due to the violation or non-compliance with
this provision.

 



 

6. REPRESENTATIONS AND WARRANTIES

 

6.1. Each party hereby represents and warrants that it or he has been
represented by independent legal counsel of its or his choice, or if not
represented by independent legal counsel, that it or he has had the opportunity
and was encouraged to engage independent legal counsel and discuss fully the
terms of this agreement with such independent legal counsel, and that it or he
has entered into this agreement voluntarily and of its or his own free will and
without any duress.



 

 

7. CONFIDENTIALITY

 

7.1. The Parties agree to maintain the confidentiality of the terms and contents
of this Agreement to the extent permitted by law and except as required by US
Securities laws.

 

7.2. Accordingly, the Parties will not voluntarily disclose the terms and
contents of this Agreement to any third party other than attorneys in connection
with the rendering professional services, or as required by law.

 

7.3. The Officer will not divulge to any person, firm, or corporation, any trade
secret, marketing strategies, employee lists or any other document or
information relevant to the conduct of the business of the Company, or the
manufacture of the articles made by the Company, or any other information that
may have come to his knowledge during the period the Officer was with the
Company as its signing Officer, including the term provided for in item 1 of
this Agreement.

 

 



8. NO ADMISSION

 

8.1. Nothing contained in this Agreement shall constitute any admission as to
liability of any kind by either Party.

 

 



9. DISPUTE RESOLUTION

 

9.1. In the event of any dispute regarding the performance of any right or
obligation under this Agreement or also regarding the interpretation of its
terms, the Parties agree that such dispute will be submitted and enforced before
the local civil courts of the city of Salvador, state of Bahia, Brazil.

 

 



10. SEVERABILITY

 

10.1. If any provision of this Agreement is held or deemed to be invalid,
inoperative or unenforceable, the remaining provisions herein contained will
nonetheless continue to be valid, operative and enforceable as though the
invalid, inoperative or unenforceable provision had not been included in this
Agreement.

 

 

 

  Page 5 of 5



 

11. INTEGRATION

 

11.1. This Agreement contains the entire agreement between the Parties hereto
and constitutes the complete, final and exclusive embodiment of their agreement
with respect to the subject matter contained herein, and shall inure to the
benefit of the Parties hereto and their respective assigns, heirs, and
successors-in-interest.

 



IN WITNESS WHEREOF, the undersigned have accorded into the terms above.

  

 

Salvador, Bahia, Brazil, March 14th, 2013.

 

  

By Lakeland Brasil S.A. By Lakeland Brasil S.A. Name: Rodrigo Pougy Name:
Raimundo Barbosa Sampaio Title: POA Title: POA Signed: /s/ Rodrigo Pougy Signed:
/s/ Raimundo Barbosa Sampaio     By Lakeland Industries, Inc. By Lakeland
Industries, Inc. Name: Christopher J. Ryan Name: Gary Pokrassa Title: President
Title: CFO Signed: /s/ Christopher J. Ryan Signed: /s/ Gary Pokrassa

 

 

 

Miguel Antonio dos Guimarães Bastos

 

Signed: /s/ Miguel Antonio dos Guimarães Bastos

 

 

 

